UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-2652 NAME OF REGISTRANT: VANGUARD INDEX FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD MID-CAP VALUE INDEX FUND ISSUER: ABERCROMBIE & FITCH CO. TICKER: ANF CUSIP: 002896207 MEETING DATE: 6/9/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1A: ELECTION OF DIRECTOR: EDWARD F. LIMATO ISSUER YES AGAINST AGAINST (CLASS OF 2013) PROPOSAL #1B: ELECTION OF DIRECTOR: ROBERT A. ROSHOLT ISSUER YES FOR FOR (CLASS OF 2013) PROPOSAL #1C: ELECTION OF DIRECTOR: CRAIG R. ISSUER YES AGAINST AGAINST
